DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on December 01, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gritti (US 2018/0007751) in view of Seki (US 2017/0171931).
With respect to claim 1, Gritti discloses in figure 1 an active gain control circuit comprising: a dynamic voltage divider (Ra-Rb, e.g., a voltage detector or a voltage divider) having a resistance (having resistors Ra and Rb thereof) configured to attenuate a rectified input line voltage (Vrec, e.g., a rectified voltage) to produce a reference signal (Vref); a filter-divider circuit (146-CT, e.g., formed as a filter dividing circuit) configured to extract a DC-level attenuated reference voltage (Vcs -) from the reference signal (see figure 1); and an operational amplifier (122, e.g., an amplifier) configured to receive the DC-level attenuated reference voltage and a regulation voltage (Vcs +), and to generate a gate control signal (Vg) based on a difference between the regulation voltage and the DC-level attenuated reference voltage (see figure 1), the resistance of the dynamic voltage divider being controlled by the gate control signal (see figure 1); and a comparison voltage generator (Rs, e.g., formed as a comparison voltage generating circuit to generate a sensing voltage to the amplifier) configured to attenuate a comparison voltage (Vcs +) to generate the regulation voltage (see figure 1).

    PNG
    media_image1.png
    600
    894
    media_image1.png
    Greyscale

Gritti does not explicitly disclose that the resistance is a variable resistance.
Seki discloses in figure 1 an active gain control circuit comprising a voltage divider (Ri2, Ri, e.g., formed as a voltage divider) having a variable resistance (having a variable resistor Ri to vary the resistance thereof) to produce a reference signal (Vref).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circuit of Gritti with a variable resistor as taught by Seki for the purpose of adjusting and changing the reference voltage level thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 14, the combination of Gritti and Seki disclose that wherein the dynamic voltage divider is configured to generate the reference signal at a reference input (MULT, e.g., a reference input port) of a power factor correction (PFC) controller (102, e.g., a power factor controller), and wherein the comparison voltage generator is configured to receive the comparison voltage from a comparison terminal (CS, e.g., formed as a comparison terminal or port) of the PFC controller (see figure 1 of Gritti).
With respect to claim 15, Gritti discloses in figure 1 a power supply system comprising: a power factor correction (PFC) controller (102, e.g., a power factor controller) configured to reduce a total harmonic distortion and increase a power factor of the power supply system (see paragraph 0007, e.g., “low total harmonic distortion”), the PFC controller having a reference input (MULT, e.g., a reference input thereof) and a comparison terminal (CS, e.g., a comparison port of the controller 102); and an active gain control circuit (AGCC, e.g., active gain control circuit) configured to regulate a voltage at the reference input, and comprising: a dynamic voltage divider (Ra-Rb, e.g., a voltage detector or a voltage divider) having a resistance (having resistors Ra and Rb thereof) configured to attenuate a rectified input line voltage (Vrec, e.g., a rectified voltage) to produce a reference signal (Vref); a filter-divider circuit (146-CT, e.g., formed as a filter dividing circuit) configured to extract a DC-level attenuated reference voltage (Vcs -) from the reference signal (see figure 1); and an operational amplifier (122, e.g., an amplifier) configured to receive the DC-level attenuated reference voltage and a regulation voltage (Vcs +), and to generate a gate control signal (Vg) based on a difference between the regulation voltage and the DC-level attenuated reference voltage (see figure 1), the resistance of the dynamic voltage divider being controlled by the gate control signal (see figure 1); and a comparison voltage generator (Rs, e.g., formed as a comparison voltage generating circuit to generate a sensing voltage to the amplifier) configured to attenuate a comparison voltage (Vcs +) to generate the regulation voltage (see figure 1).
Gritti does not explicitly disclose that the resistance is a variable resistance.
Seki discloses in figure 1 an active gain control circuit comprising a voltage divider (Ri2, Ri, e.g., formed as a voltage divider) having a variable resistance (having a variable resistor Ri to vary the resistance thereof) to produce a reference signal (Vref).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circuit of Gritti with a variable resistor as taught by Seki for the purpose of adjusting and changing the reference voltage level thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 16, the combination of Gritti and Seki disclose that further comprising: a rectifier (104, e.g., a rectifier) configured to rectify an input line voltage to generate the rectified input line voltage (see figure 1 of Gritti); and a converter (100, e.g, a converter) configured to convert the rectified input line voltage into a drive signal for powering a light source (110, e.g., a light source in figure 1 of Gritti).
With respect to claim 17, the combination of Gritti and Seki disclose that wherein the PFC controller is configured to determine a shape of an input current waveform (Is) of the converter based on the voltage at the reference input (figure 2B of Gritti shows the shape of the converting current Is based on the reference voltage Vref thereof).
With respect to claim 18, the combination of Gritti and Seki disclose that wherein the input line voltage is from 100 Vac to 277 Vac (figure 1 of Gritti shows the power source Vac having a voltage range from 100 VAC to 277 VAC).
With respect to claim 20, the combination of Gritti and Seki disclose that
wherein the comparison voltage is proportional to an output of a converter (100, e..g, a converter in figure 1 of Gritti).
Allowable Subject Matter
Claims 2-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kuang et al. – US 2013/0154487
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 21, 2022